FILED
                              NOT FOR PUBLICATION                           APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YASIN YUSUF VORA; et al.,                         No. 08-70193

               Petitioners,                       Agency Nos.     A096-134-815
                                                                  A096-134-816
  v.                                                              A072-404-215
                                                                  A072-404-216
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                        MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Yasin Yusuf Vora and his family, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s (“IJ”) decision denying their application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo the agency’s

legal determinations and review for substantial evidence factual findings. Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We grant the petition for review,

and we remand.

      With respect to asylum, we reject Vora’s unexhausted contention that the IJ

applied a heightened “exceptional circumstances” standard instead of the proper

“extraordinary circumstances” standard when assessing Vora’s explanation for his

untimely asylum application. See Tall v. Mukasey, 517 F.3d 1115, 1120 (9th

Cir. 2008). However, the record compels the conclusion that the 2002 religious

riots in Gujarat, the destruction of Vora’s family’s home and business, and his

brother’s disappearance constitute changed circumstances that may excuse the

untimely filing of his asylum application. See 8 C.F.R. § 1208.4(a)(4); Vahora v.

Holder, 641 F.3d 1038, 1043 (9th Cir. 2011). We remand for the agency to

consider whether Vora filed his asylum application within a reasonable time after

learning of these changed circumstances, because it appears the IJ used six months

as a strict deadline. See Taslimi v. Holder, 590 F.3d 981, 987-88 (9th Cir. 2010)

(concluding seven month delay after religious conversion ceremony was

reasonable); Wakkary, 558 F.3d at 1058-59 (remanding for agency to consider




                                          2                                   08-70193
whether, under particular circumstances of case, delay of just over six months

constituted a “reasonable period”).

      With respect to withholding of removal, the record compels the conclusion

that police’s interest in Vora during his second arrest was motivated, at least in

part, by a protected ground. See Ratnam v. INS, 154 F.3d 990, 995-96 (9th

Cir. 1998) (finding detention and torture of petitioner who was caught with Tamil

Tigers was based, at least in part, on imputed political opinion). Accordingly, we

remand for the agency to consider this arrest, as well as Vora’s prior arrest and

mistreatment, in assessing past persecution and Vora’s fear of future persecution.

See Navas v. INS, 217 F.3d 646, 657 (9th Cir. 2000).

      Finally, with respect to Vora’s CAT claim, the IJ failed to assess both of

Vora’s prior arrests, the nature of the harm he suffered in those arrests, Vora’s

testimony that police continue to look for him, the record evidence regarding the

prevalence of torture by the authorities, or the disappearance of Vora’s brother and

the harm his family suffered in 2002. We therefore remand for the agency to

assess Vora’s CAT claim in light of his testimony and evidence. See Cole v.

Holder, 659 F.3d 762, 772-73 (9th Cir. 2011) (agency must give reasoned

consideration to the evidence in assessing a CAT claim); see also Nuru v.

Gonzales, 404 F.3d 1207, 1218 n.6 (9th Cir. 2005) (noting that in the torture


                                           3                                    08-70193
context, “individualized consideration” of how changed conditions will affect the

specific applicant’s situation is required).

      Accordingly, we grant the petition with respect to Vora’s asylum,

withholding of removal, and CAT claims, and we remand to the agency for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                               4                             08-70193